Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 1 of 29 Page ID #:333



   1                         UNITED STATES DISTRICT COURT
   2                       CENTRAL DISTRICT OF CALIFORNIA
   3    COLLEEN BURKE, an individual and                     Case No. 5:20-cv-01647-RGK-
        personal representative of the Estate of Kevin       SHK
   4    Burke, and GARY BURKE, an individual
                                                             STIPULATED PROTECTIVE
   5                   Plaintiffs,                           ORDER
   6            v.                                           Hon. Judge R. Gary Klausner
                                                             Hon. Judge Shashi H.
   7    LOCKHEED MARTIN COMPANY, a                           Kewalramani
        corporation; and DOES 1 through 50,
   8    inclusive,
   9                   Defendants.
  10
  11                                 PROTECTIVE ORDER
  12           WHEREAS, Plaintiffs Colleen Burke, an individual and personal
  13   representative of the Estate of Kevin Burke, and Gary Burke, an individual, and
  14   Defendants Lockheed Martin Company and The Boeing Company (collectively “the
  15   Parties”) contemplate that discovery in the above-captioned action (the “Action”)
  16   will involve the exchange of information, and the production of documents or other
  17   materials by the Parties and certain third-parties (to include the U.S. Government),
  18   which may contain information in the nature of personal information, trade secrets,
  19   export-controlled information or documents, or information otherwise of
  20   confidential, regulated, or proprietary nature that are in the possession, custody, or
  21   control of one of the Parties or a third-party; and
  22           WHEREAS, in order to establish procedures that would, among other things,
  23   protect the Parties from public disclosure of such confidential, trade secret, or export-
  24   controlled information or documents, the Parties agree to limit the disclosure and
  25   dissemination of such materials that are in the possession, custody, or control of one
  26   of the Parties or a third-party, while at the same time allowing the Parties to obtain
  27   discovery thereof under the terms and conditions set forth below; and
  28


       250917219v.1
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 2 of 29 Page ID #:334



   1           WHEREAS, a protective order will also expedite the flow of discovery
   2   materials, protect the integrity of truly confidential or regulated information, promote
   3   the prompt resolution of disputes over confidentiality, and facilitate the preservation
   4   of material worthy of protection;
   5           IT IS HEREBY ORDERED THAT:
   6           1.     Scope and Application of Protective Order. This Protective Order shall
   7   govern any document, information or other material that is designated as
   8   “Confidential Information”, “Export Controlled Information” or “Attorneys’ Eyes
   9   Only Information” as defined herein, and that is produced in connection with this
  10   litigation by any person or entity (the “producing Party”), whether in response to a
  11   discovery request, subpoena or otherwise, to any other person or entity (the “receiving
  12   Party”) regardless of whether the person or entity producing or receiving any
  13   document, information or other material that is designated as “Confidential
  14   Information”, “Export Controlled Information” and/or “Attorneys’ Eyes Only
  15   Information” is a Party to this litigation.
  16           2.     Definitions.
  17                  2.1. Confidential Information. “Confidential Information” shall
  18   mean and include, without limitation, any information that concerns or relates to
  19   private, confidential and proprietary information, including but not limited to
  20   personally identifiable information; confidential medical or employment information;
  21   trade secrets; non-public commercial, financial, engineering, pricing, budgeting
  22   and/or accounting information; non-public information about existing and potential
  23   customers; marketing studies, performance and projections; nonpublic business
  24   strategies, decisions and/or negotiations; personnel compensation, evaluations and
  25   other employment information; and confidential proprietary information about
  26   affiliates, parents, subsidiaries and third-parties with whom the Parties have or have
  27   had business relationships. A protective order is warranted, and there is good cause
  28   for such treatment for these categories of information because such information


                                                     2
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 3 of 29 Page ID #:335



   1   derives value from not being publicly known, and public disclosure of such
   2   information would lead to serious and unwarranted injury.
   3                  2.2. Export Controlled Information. “Export Controlled Information”
   4   shall mean information that is subject to the requirements of the Export
   5   Administration Regulations (“EAR”), 15 C.F.R. §§ 730, et seq., and/or the
   6   International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. §§ 120, et seq. Such
   7   information may be contained in documents that may be produced in this case related
   8   to dual use commodities, technology, or software, or defense articles. A protective
   9   order is warranted, and there is good cause for special treatment of these categories
  10   of information because federal law subjects such information to specific rules related
  11   to designation, use, access, and disclosure, and imposes civil and criminal penalties
  12   for violations.
  13                  2.3. Attorneys’ Eyes Only Information.       “Attorneys’ Eyes Only
  14   Information” shall mean Confidential Information that is so competitively sensitive
  15   that it could cause competitive harm to the producing Party if disclosed to any Party
  16   in this action.
  17                  2.4. Documents. As used herein, the term “documents” includes all
  18   writings, records, files, drawings, graphs, charts, photographs, e-mails, video tapes,
  19   audio tapes, compact discs, electronically stored information, electronic messages,
  20   other data compilations from which information can be obtained and other tangible
  21   things subject to production under the Federal Rules of Civil Procedure.
  22           3.     Initial Designation.
  23                  3.1. Good Faith Claims. Claims of confidentiality, export controlled
  24   status, or attorneys’ eyes only status will be made only with respect to documents,
  25   other tangible things, electronically stored information, and information that the
  26   asserting Party has a good faith belief are within the definitions set forth in
  27   subparagraphs 2.1, 2.2, or 2.3 of this Protective Order. Objections to such claims
  28


                                                 3
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 4 of 29 Page ID #:336



   1   made pursuant to paragraph 5 shall also be made only in good faith.
   2                  3.2. Produced Documents. A Party producing documents that it believes
   3   constitute or contain Confidential Information, Export Controlled Information, or
   4   Attorneys’ Eyes Only Information shall produce copies bearing a label that contains
   5   or includes language substantially identical to the following:
   6
               CONFIDENTIAL: Subject to Protective Order in Case No. 5:20-cv-
   7           01647-RGK-SHK in the Central District of California
   8                or
   9
               EXPORT CONTROLLED INFORMATION: Subject to Protective
  10           Order in Case No. 5:20-cv-01647-RGK-SHK in the Central District of
  11           California

  12                  or
  13
               ATTORNEYS’ EYES ONLY INFORMATION: Subject to Protective
  14           Order in 5:20-cv-01647-RGK-SHK in the Central District of California
  15                  or
  16
               CONFIDENTIAL AND EXPORT CONTROLLED INFORMATION:
  17           Subject to Protective Order in Case No. 5:20-cv-01647-RGK-SHK in
  18           the Central District of California

  19                  or
  20
               ATTORNEYS’ EYES ONLY AND EXPORT CONTROLLED
  21           INFORMATION: Subject to Protective Order in Case No. 5:20-cv-
               01647-RGK-SHK in the Central District of California
  22
  23           The label shall be affixed in a manner that does not obliterate or obscure the
  24   contents of the copies. If any person or Party makes copies of documents designated
  25   as containing Confidential, Export Controlled, or Attorneys’ Eyes Only Information,
  26   the copying person or Party shall mark each such copy as containing Confidential,
  27   Export Controlled, or Attorneys’ Eyes Only Information in the same form as the
  28


                                                  4
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 5 of 29 Page ID #:337



   1   notice on the original document.
   2           A Party producing documents that are stored on electronic, magnetic, optical or
   3   other non-paper media, such as compact discs, DVD’s, video tapes and audio tapes
   4   (collectively, “data storage devices”) shall designate the data storage device as
   5   containing Confidential, Export Controlled, or Attorneys’ Eyes Only Information, by
   6   affixing a label or stamp to the data storage device in the manner described above at
   7   the time copies of such data storage devices are produced. If the receiving Party or
   8   other persons or entities to whom disclosure is authorized pursuant to subparagraphs
   9   7.1, 8.1, and 9.1 makes a copy of any data storage device designated by the producing
  10   Party as containing Confidential, Export Controlled, or Attorneys’ Eyes Only
  11   Information, the receiving Party or other authorized person shall mark each such copy
  12   as containing Confidential, Export Controlled, or Attorneys’ Eyes Only Information
  13   in the same form as the notice on the original data storage device produced. If the
  14   receiving Party or other authorized person prints out or otherwise makes copies of
  15   the documents or information stored on such data storage device, the receiving Party
  16   or other authorized person shall mark each page so copied with the label or stamp
  17   specified in subparagraph 3.2.
  18           The Parties have a responsibility to ensure that Export Controlled Information
  19   in their possession, custody or control is not made public. To prevent public disclosure
  20   of Export Controlled Information, the Parties agree to follow the procedure outlined
  21   in this paragraph before any document is “exported,” as that term is described in 15
  22   C.F.R. § 730.5(c) or 22 C.F.R. § 120.17, or otherwise made public. All Export
  23   Controlled Information will be furnished by U.S. Persons as defined by U.S. export
  24   control laws and regulations (hereafter “U.S. Persons”) directly to counsel. Counsel
  25   hereby certifies that they and their personnel who receive Export Controlled
  26   Information are and will be U.S. Persons, that they will store all Export Controlled
  27   Information in a manner such that access is restricted only to U.S. Persons, and that
  28


                                                  5
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 6 of 29 Page ID #:338



   1   no Export Controlled Information will be physically transported outside U.S. territory.
   2   Before furnishing any document (including any Export Controlled Information, any
   3   written discovery, and any deposition transcript) to a non-U.S. Person, including by
   4   publicly filing the document with the Court, counsel shall determine whether the
   5   document bears a label indicating that such document contains Export Controlled
   6   Information. Counsel may seek assistance from counsel for the producing Party
   7   regarding Export Control designations, in which case counsel for the producing Party
   8   shall provide the requested determination within ten (10) business days, or as soon as
   9   reasonably possible under the circumstances. If a particular document is determined
  10   to contain Export Controlled Information, counsel for the Parties shall take all steps
  11   necessary to ensure that the document or information is used and accessed in
  12   accordance with the EAR, 15 C.F.R. §§ 730, et seq., and/or ITAR, 22 C.F.R. §§ 120,
  13   et seq., and disclosed only to U.S. Persons or as otherwise permitted under U.S. law.
  14                  3.3. Inspections of Documents. In the event a Party elects to produce
  15   files and records for inspection and the requesting Party elects to inspect them, no
  16   designation of Confidential, Export Controlled, or Attorneys’ Eyes Only Information
  17   needs to be made in advance of the inspection, with the understanding that the
  18   inspecting Party must be authorized to view such documents under the EAR and/or
  19   ITAR. For purposes of such inspection, all material produced shall be considered as
  20   Confidential, Export Controlled, or Attorneys’ Eyes Only Information. If the
  21   inspecting Party selects specified documents to be copied, the producing Party shall
  22   designate Confidential, Export Controlled, or Attorneys’ Eyes Only Information in
  23   accordance with subparagraph 3.2 at the time the copies are produced.
  24                  3.4. Deposition Transcripts. No person except those permitted access to
  25   Confidential, Export Controlled, or Attorneys’ Eyes Only Information by this Order
  26   can attend depositions when Confidential, Export Controlled, or Attorneys’ Eyes
  27   Only Information is disclosed. Within 15 days after the receipt of a deposition
  28


                                                  6
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 7 of 29 Page ID #:339



   1   transcript, a Party may inform the other Parties to the Action if the transcript or
   2   portions of it are designated as Confidential, Export Controlled, or Attorneys’ Eyes
   3   Only Information. Until such time has elapsed, deposition transcripts in their entirety
   4   are to be considered as Attorneys’ Eyes Only, Export Controlled Information. All
   5   persons and Parties in possession of a copy of a designated deposition transcript shall
   6   appropriately mark it as containing Confidential, Export Controlled, or Attorneys’
   7   Eyes Only Information.
   8                  3.5. Multipage Documents. A Party may designate all pages of an
   9   integrated, multipage document, including a deposition transcript and interrogatory
  10   answers, as Confidential, Export Controlled, or Attorneys’ Eyes Only Information by
  11   placing the label specified in subparagraph 3.2 on the first page of the document. If
  12   a Party wishes to designate only certain portions of an integrated, multipage
  13   document as Confidential, Export Controlled, or Attorneys’ Eyes Only Information,
  14   it should designate such portions immediately below the label on the first page of the
  15   document and place the labels specified in subparagraph 3.2 on each page of the
  16   document containing Confidential, Export Controlled, or Attorneys’ Eyes Only
  17   Information.
  18           4.     Designations by Another Party.
  19                  4.1. Notification of Designation. If a Party other than the producing
  20   Party believes that a producing Party has produced a document that contains or
  21   constitutes Confidential, Export Controlled, or Attorneys’ Eyes Only Information of
  22   the non-producing Party, the non-producing Party may designate the document as
  23   Confidential, Export Controlled, or Attorneys’ Eyes Only Information by so
  24   notifying all Parties in writing within 120 days of service of the document.
  25                  4.2. Return of Documents. Whenever a Party other than the producing
  26   Party designates a document produced by a producing Party as Confidential, Export
  27   Controlled, or Attorneys’ Eyes Only Information in accordance with subparagraph
  28


                                                 7
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 8 of 29 Page ID #:340



   1   4.1, each Party receiving the document shall either add the Confidential, Export
   2   Controlled, or Attorneys’ Eyes Only Information designation in accordance with
   3   subparagraph 3.2 or substitute a copy of the document bearing such designation for
   4   each copy of the document produced by the producing Party. Each Party shall
   5   destroy all undesignated copies of the document or return those copies to the
   6   producing Party, at the direction of the producing Party.
   7                  4.3. Nondisclosure. No Party shall disclose a produced document to any
   8   person, other than the persons authorized to receive Confidential, Export Controlled,
   9   or Attorney’s Eyes Only Information under subparagraphs 7.1, 8.1, or 9.1, until after
  10   the expiration of the 120 day designation period specified in subparagraph 4.1. If a
  11   Party discloses an undesignated document to a person unauthorized to receive
  12   Confidential, Export Controlled, or Attorneys’ Eyes Only Information under
  13   subparagraphs 7.1, 8.1, and 9.1, and that document is subsequently designated as
  14   Confidential, Export Controlled, or Attorneys’ Eyes Only Information in accordance
  15   with subparagraph 4.1, the disclosing Party shall cause all copies of the document to
  16   be destroyed or returned to the producing Party, at the direction of the producing
  17   Party. The Party may thereafter disclose a copy of the document that has been marked
  18   as Confidential, Export Controlled, or Attorneys’ Eyes Only Information by the
  19   designating Party, in accordance with subparagraphs 3.2, 7.1, 8.1, and 9.1.
  20           5.     Objections to Designations.
  21                  5.1. Notice of Objection. Any Party objecting to a designation of
  22   Confidential, Export Controlled, or Attorneys’ Eyes Only Information, including
  23   objections to portions of designations of multipage documents, shall notify the
  24   designating Party and all other Parties of the objection in writing. This notice must
  25   specifically identify each document that the objecting Party in good faith believes
  26   should not be designated as Confidential, Export Controlled, or Attorneys’ Eyes Only
  27   Information and provide a brief statement of the grounds for such belief.
  28


                                                    8
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 9 of 29 Page ID #:341



   1                  5.2. Conference Regarding Objection. The Parties with an interest in the
   2   resolution of the objection shall confer within 10 days after the date of such objection
   3   in an attempt to resolve their differences, unless the Parties agree to a longer time. If
   4   the Parties are unable to resolve their differences, the objecting Party shall have 21
   5   days after the conference concludes to file with the Court a motion to remove the
   6   Confidential, Export Controlled, or Attorneys’ Eyes Only Information designation.
   7   If an objection is served within 42 days of trial, the objecting Party must file its
   8   motion to remove the Confidential, Export Controlled, or Attorneys’ Eyes Only
   9   Information designation within half of the remaining time before trial, and the meet-
  10   and-confer period shall be shortened accordingly. If an objecting Party elects not to
  11   make such a motion with respect to documents, information or other materials to
  12   which an objection has been made, the objection shall be deemed withdrawn.
  13                  5.3. Treatment after Objection Is Raised. All documents, information
  14   and other materials initially designated as Confidential, Export Controlled, or
  15   Attorneys’ Eyes Only Information shall be treated as Confidential, Export
  16   Controlled, or Attorneys’ Eyes Only Information in accordance with this Order
  17   unless and until the Court rules otherwise. If the Court rules that a Confidential,
  18   Export Controlled, or Attorneys’ Eyes Only Information designation should not be
  19   maintained as to a particular document, the producing Party shall, upon written
  20   request by a Party, provide that Party a copy of that document without the
  21   Confidential, Export Controlled, or Attorneys’ Eyes Only Information designation
  22   described in subparagraph 3.2.
  23           6.     Custody. All Confidential, Export Controlled, or Attorneys’ Eyes Only
  24   Information and any and all copies, extracts and summaries thereof, including
  25   memoranda relating thereto, shall be retained by the receiving Party in the custody
  26   of counsel of record, or by persons to whom disclosure is authorized under
  27   subparagraphs 7.1, 8.1, and 9.1.
  28


                                                   9
       250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 10 of 29 Page ID #:342



    1           7.     Handling of Confidential Information Prior to Trial.
    2                  7.1. Authorized Disclosures. Confidential Information shall be
    3   disclosed by the receiving Party only to the following persons:
    4                        (a)    Counsel for the Parties in this litigation, including their
    5   associates, clerks, paralegals, and secretarial personnel;
    6                        (b)    Qualified persons taking testimony involving such
    7   Confidential and/or Export Controlled Information in this litigation, and necessary
    8   stenographic, videotape and clerical personnel;
    9                        (c)    Actual and potential deposition and trial witnesses in this
   10   Action;
   11                        (d)    Experts and their staff who are consulted by counsel for a
   12   Party in this litigation;
   13                        (e)    Parties to this Action, limited to the named Party and, if
   14   that Party is a corporate entity, a limited number of employees of the corporate entity
   15   and its insurers;
   16                        (f)    In-house counsel and a limited number of assistants,
   17   administrative or otherwise;
   18                        (g)    Any mediator or other neutral appointed by the Court or
   19   chosen by the parties;
   20                        (h)    Outside vendors employed by counsel for copying,
   21   scanning and general handling of documents; and
   22                        (i)    The Court hearing this Action and the Court’s staff, subject
   23   to the Court’s processes for filing materials under seal.
   24           Such disclosures are authorized only to the extent necessary to investigate,
   25   prosecute, or defend the litigation. With respect to Export Controlled Information,
   26   the persons in categories (a)-(i) must be U.S. Persons or otherwise permitted access
   27   to such information under U.S. law.
   28


                                                   10
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 11 of 29 Page ID #:343



    1                  7.2. Acknowledgement of Protective Order. Confidential Information
    2   may not be disclosed to persons under subparagraphs 7.1(c), (d), or (g) until the
    3   receiving Party has obtained a written acknowledgment from the person receiving
    4   Confidential Information, in the form of the Declaration attached hereto as Exhibit
    5   “A”, that he or she has received a copy of this Order and has agreed to be bound by
    6   it. A Party who discloses Confidential Information in accordance with subparagraphs
    7   7.1(c), (d), or (g) shall retain the written acknowledgment from each person receiving
    8   Confidential Information, shall maintain a list of all persons to whom a receiving
    9   Party has disclosed Confidential Information, and shall furnish the written
   10   acknowledgements and disclosure list to the Court for in camera review upon its
   11   request or order. Furnishing the written acknowledgements and disclosure list to the
   12   Court shall not constitute a waiver of the attorney work product or attorney-client
   13   privilege.
   14                  7.3. Disclosure to Competitors. Before disclosing Confidential
   15   Information to any authorized person who is a competitor (or an employee of a
   16   competitor) of the designating Party, the Party wishing to make such disclosure shall
   17   give at least 14 days’ notice in writing to the designating Party, stating the names and
   18   addresses of the person(s) to whom the disclosure will be made, and identifying with
   19   particularity the documents to be disclosed. If, within the 14 day period, a motion is
   20   filed objecting to the proposed disclosure, disclosure is not authorized unless and until
   21   the Court orders otherwise. For purposes of this Protective Order, “competitor” is
   22   defined as any person or entity (other than the Parties) that designs, manufactures,
   23   assembles or supplies products to or for the market(s) served by the designating Party
   24   (“competitive products”) or components of competitive products.
   25                  7.4   Unauthorized Disclosures. All persons receiving Confidential
   26   Information under the terms of this Order agree to the jurisdiction of this Court for
   27   all matters arising from the improper disclosure or use of such Confidential
   28


                                                   11
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 12 of 29 Page ID #:344



    1   Information. If Confidential Information is disclosed to any person other than in the
    2   manner authorized by this Protective Order, the Party or person responsible for the
    3   disclosure, and any other Party or person who is subject to this Order and learns of
    4   such disclosure, shall immediately bring such disclosure to the attention of the
    5   designating Party. Without prejudice to other rights and remedies of the designating
    6   Party, the responsible Party or person shall make every effort to obtain the return of
    7   the Confidential Information and to prevent further disclosure on its own part or on
    8   the part of the person who was the unauthorized recipient of such information.
    9                  7.5. Court Filings. Before filing with the Court any documents
   10   containing Confidential Information, the filing Party shall move or the Parties may
   11   stipulate pursuant to L.R. 79-5 to file such documents under seal, and the documents
   12   shall be filed under seal pending further order of Court.
   13           8.     Handling of Export Controlled Information Prior to Trial
   14                  8.1. The Parties have a responsibility to ensure that Export Controlled
   15   Information in their possession, custody or control is used in accordance with the
   16   EAR, 15 C.F.R. §§ 730, et seq., and/or ITAR, 22 C.F.R. §§ 120, et seq. To prevent
   17   unauthorized use of Export Controlled Information, the parties agree to follow the
   18   procedure outlined in this paragraph.
   19                        (a)   Export Controlled Information disclosed in this Action
   20   will be used only for the purposes of this Action.
   21                        (b)   Counsel or other individuals authorized to received Export
   22   Controlled Information will not disclose, export, or transfer, in any manner, Export
   23   Controlled Information to any foreign person except as permitted by U.S. law, and
   24   will not transport any such document outside of U.S. territory, without prior written
   25   approval of the Bureau of Industry and Security, the United States Department of
   26   State, or other appropriate U.S. government department or agency except as permitted
   27   by U.S. law.
   28


                                                   12
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 13 of 29 Page ID #:345



    1                        (c)   Before disclosing any Export Controlled Information to
    2   any person, counsel shall require such third person to execute a Non-Disclosure
    3   Agreement in the form attached hereto as Exhibit “B”.
    4                        (d)   Before filing with the Court any documents containing
    5   Export Controlled Information, the filing Party shall move or the Parties may
    6   stipulate pursuant to L.R. 79-5 to file such documents under seal, and the documents
    7   shall be filed under seal pending further order of Court.
    8                  8.2. Access to Export Controlled Information. The Parties and the Court
    9   have a responsibility to ensure that access to Export Controlled Information in their
   10   possession, custody or control is restricted to authorized persons in accordance with
   11   the EAR, 15 C.F.R. §§ 730, et seq., and/or ITAR, 22 C.F.R. §§ 120, et seq. To prevent
   12   unauthorized access of Export Controlled Information, the Parties agree to follow the
   13   procedure outlined in this paragraph.
   14                        (a)   All documents containing Export Controlled Information
   15   shall be placed in a secure file or room with access limited to those persons identified
   16   in paragraphs 6 and 7 of this Protective Order who are U.S. Persons.
   17                        (b)   If documents containing Export Controlled Information are
   18   scanned and stored in a computer, access to such electronic files shall be limited to
   19   those persons identified in subparagraph 7.1 of this Protective Order who are U.S.
   20   Persons.
   21                        (c)   In the event that counsel or another individual authorized
   22   to receive Export Controlled Information anticipates that Export Controlled
   23   Information will be disclosed to the Court (other than pursuant to subparagraph
   24   8.1(d)), including at any hearing or at trial, the Parties agree to confer and, if
   25   necessary, to discuss with the Court the proper safeguards to avoid an export
   26   violation.
   27           9.     Handling of Attorneys’ Eyes Only Information Prior to Trial.
   28


                                                   13
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 14 of 29 Page ID #:346



    1                  9.1. Authorized Disclosures. Attorneys’ Eyes Only Information
    2   shall be disclosed by the receiving Party only to the following persons:
    3                       (a)     Counsel of record for the Parties in this litigation, including
    4   their associates, clerks, paralegals, and secretarial personnel, as well as each Party’s
    5   in-house counsel involved with this matter, including their paralegals, assistants, and
    6   secretarial personnel;
    7                       (b)     Qualified persons taking testimony involving such
    8   Confidential, Export Controlled, or Attorneys’ Eyes Only Information in this
    9   litigation, and necessary stenographic, videotape and clerical personnel;
   10                       (c)     Experts and their staff who are consulted by counsel for a
   11   Party in this litigation (excluding any experts known to be regularly employed or
   12   engaged by a current or prospective competitor of the Party or non-party that
   13   designated the material);
   14                       (d)     Specific employees of the Parties or their affiliates to
   15   whom counsel deem it essential to show a document designated Attorneys’ Eyes
   16   Only Information as part of the prosecution or defense of the case, provided that (1)
   17   counsel advises opposing counsel in writing what Attorneys’ Eyes Only Information
   18   will be shown to which individual employee; (2) counsel does not transmit a copy of
   19   that document to the identified employee, but instead shows the document to the
   20   specified employee at an in-person meeting and takes the document away from the
   21   employee when the in-person meeting is concluded; and (3) the employee, prior to
   22   being shown the document, signs the Non-Disclosure Agreement attached hereto as
   23   Exhibit “A”;
   24                       (e)     Outside vendors, including but not limited to professional
   25   electronic discovery services, employed by counsel for copying, scanning and
   26   general handling of documents;
   27
   28


                                                    14
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 15 of 29 Page ID #:347



    1                        (f)    The Court hearing this Action and the Court’s staff, subject
    2   to the Court’s processes for filing materials under seal;
    3                        (g)    Any mediator or other neutral appointed by the Court or
    4   chosen by the parties; and
    5                        (h)    Any other person on such terms and conditions as the
    6   Parties may mutually agree, or as the Court may hereafter direct by further order.
    7           Such disclosures are authorized only to the extent necessary to investigate,
    8   prosecute, or defend the litigation. With respect to Export Controlled Information,
    9   the persons in categories (a)-(h) must be U.S. Persons or otherwise permitted access
   10   to such information under U.S. law.
   11                  9.2. Acknowledgement of Protective Order. Attorneys’ Eyes Only
   12   Information may not be disclosed to persons under subparagraphs 9.1(c), (e), (g), or
   13   (h) until the receiving Party has obtained a written acknowledgment from the person
   14   receiving Attorneys’ Eyes Only Information, in the form of the Declaration attached
   15   hereto as Exhibit “A”, that he or she has received a copy of this Order and has agreed
   16   to be bound by it. A Party who discloses Attorneys’ Eyes Only Information in
   17   accordance with subparagraphs 9.1(c), (e), (g), or (h) shall retain the written
   18   acknowledgment from each person receiving Attorneys’ Eyes Only Information,
   19   shall maintain a list of all persons to whom a receiving Party has disclosed Attorneys’
   20   Eyes Only Information, and shall furnish the written acknowledgements and
   21   disclosure list to the Court for in camera review upon its request or order. Furnishing
   22   the written acknowledgements and disclosure list to the Court shall not constitute a
   23   waiver of the attorney work product or attorney-client privilege.
   24                  9.3. Unless otherwise agreed or as provided in this Order, Parties to this
   25   action are not permitted access to the other Party’s documents or information marked
   26   as Attorneys’ Eyes Only Information.
   27
   28


                                                    15
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 16 of 29 Page ID #:348



    1                  9.4 All Attorneys’ Eyes Only Information disclosed or furnished to
    2   persons pursuant to this terms of this Order shall be treated by such persons as
    3   constituting Attorneys’ Eyes Only Information, held by such persons in the strictest
    4   confidence, and not divulged by such person, either verbally or in writing, to any
    5   other person except those categories of persons identified in subparagraphs 9.1(a)-
    6   (h) above for purposes associated with the litigation.
    7                  9.5 Unauthorized Disclosures. All persons receiving Attorneys’ Eyes
    8   Only Information under the terms of this Order agree to the jurisdiction of this Court
    9   for all matters arising from the improper disclosure or use of such Attorneys’ Eyes
   10   Only Information. If Attorneys’ Eyes Only Information is disclosed to any person
   11   other than in the manner authorized by this Protective Order, the Party or person
   12   responsible for the disclosure, and any other Party or person who is subject to this
   13   Order and learns of such disclosure, shall immediately bring such disclosure to the
   14   attention of the designating Party. Without prejudice to other rights and remedies of
   15   the designating Party, the responsible Party or person shall make every effort to
   16   obtain the return of the Attorneys’ Eyes Only Information and to prevent further
   17   disclosure on its own part or on the part of the person who was the unauthorized
   18   recipient of such information.
   19                  9.6. Court Filings. Before filing with the Court any documents
   20   containing Attorneys’ Eyes Only Information, the filing Party shall move or the
   21   Parties may stipulate pursuant to L.R. 79-5 to file such documents under seal, and the
   22   documents shall be filed under seal pending further order of Court.
   23           10.    Care in Storage. Any person in possession of Confidential, Export
   24   Controlled, or Attorneys’ Eyes Only Information produced by another Party shall
   25   exercise reasonable and appropriate care with regard to the storage, custody, copying,
   26   and use of the Confidential, Export Controlled, or Attorneys’ Eyes Only Information
   27   to ensure that the confidential and sensitive nature of same is maintained.
   28


                                                  16
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 17 of 29 Page ID #:349



    1           11.    Handling during Trial. Confidential, Export Controlled, or Attorneys’
    2   Eyes Only Information that is subject to this Order may be marked and used as trial
    3   exhibits by either Party, subject to terms and conditions as imposed by the Court upon
    4   application by any Party.
    5           12.    Inadvertent Failure to Designate as Confidential, Export Controlled, or
    6   Attorneys’ Eyes Only Information. The inadvertent and/or unintentional failure to
    7   designate any information as Confidential, Export Controlled, or Attorneys’ Eyes
    8   Only Information in accordance with this Protective Order shall not be deemed a
    9   waiver in whole, or in part, of a Party’s claim of confidentiality, status as export
   10   controlled, or status as attorneys’ eyes only. In the event of the failure to designate
   11   such information, the information shall be designated as Confidential, Export
   12   Controlled, or Attorneys’ Eyes Only Information by the Party as soon as reasonably
   13   possible after the Party becomes aware of the disclosure and such information shall
   14   thereafter be treated as Confidential, Export Controlled, or Attorneys’ Eyes Only
   15   Information subject to this Protective Order. No liability shall attach to any Party’s
   16   disclosure of such information from the time of receipt of the information until such
   17   time as the Party properly designates it as Confidential, Export Controlled, or
   18   Attorneys’ Eyes Only Information.
   19           13.    Inadvertent Disclosure of Privileged Documents or Information.
   20                  13.1. Inadvertently Produced Document. For purposes of paragraph 13
   21   of this Protective Order, an “Inadvertently Produced Document” is a document
   22   produced to a Party in this litigation that could have been withheld, in whole or in
   23   part, based on a legitimate claim of attorney-client privilege, work-product
   24   protection, or other applicable privilege.
   25                  13.2. No Waiver of Privileges or Rights. Inclusion of any Inadvertently
   26   Produced Document in a production shall not result in the waiver of any privilege or
   27   protection associated with such document, nor result in a subject matter waiver of
   28


                                                     17
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 18 of 29 Page ID #:350



    1   any kind.
    2                  13.3. Notice of Inadvertently Produced Document. A producing Party
    3   may demand the return of any Inadvertently Produced Document, which demand
    4   shall be made to the receiving Party’s counsel in writing and shall contain
    5   information sufficient to identify the Inadvertently Produced Document. In addition,
    6   a Party which determines that it may have received an Inadvertently Produced
    7   Document shall immediately notify the producing Party of the inadvertent disclosure.
    8   The producing Party may then provide notice of the inadvertent disclosure to the
    9   receiving Party.
   10                  13.4. Response to Inadvertently Produced Document. Upon receipt of a
   11   written demand for return of an Inadvertently Produced Document, the receiving
   12   Party shall immediately return the Inadvertently Produced Document (and any copies
   13   thereof) to the producing Party and shall immediately delete all electronic versions
   14   of the document and all notes or other work product reflecting the contents of such
   15   material. The Parties agree that no copies shall be made of the Inadvertently Produced
   16   Documents.
   17                  13.5. Objection to Designation. The receiving Party may object to the
   18   producing Party’s designation of an Inadvertently Produced Document by providing
   19   written notice of such objection within 5 business days of its receipt of a written
   20   demand for the return of an Inadvertently Produced Document. The Parties shall
   21   confer within 10 days after the date of such objection in an attempt to resolve their
   22   differences, unless the Parties agree to a longer time. If the Parties are unable to
   23   resolve their differences, the objecting Party shall have 21 days after the conference
   24   concludes to file with the Court a motion. Any such motion shall be resolved by the
   25   Court after an in camera review of the Inadvertently Produced Document. Pending
   26   resolution of the matter by the Court, the Parties shall not use any documents that are
   27   claimed to be Inadvertently Produced Documents in this litigation.
   28


                                                  18
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 19 of 29 Page ID #:351



    1           14.    No Implied Waivers. The entry of this Protective Order shall not be
    2   interpreted as a waiver of the right to object, under applicable law, to the furnishing
    3   of information in response to discovery requests or to object to a requested inspection
    4   of documents or facilities. Parties producing Confidential, Export Controlled, or
    5   Attorneys’ Eyes Only Information in this litigation are doing so only pursuant to the
    6   terms of this Order. Neither the agreement to, or the taking of any action in
    7   accordance with the provisions of this Protective Order, nor the failure to object
    8   thereto, shall be interpreted as a waiver of any claim or position or defense in this
    9   Action, or any other actions.
   10           15.    No Admission. Neither this Order nor the designation of any item as
   11   Confidential, Export Controlled, or Attorneys’ Eyes Only Information shall be
   12   construed as an admission that such material, or any testimony concerning such
   13   material, would be admissible in evidence in this litigation or in any other proceeding.
   14           16.    Parties’ Own Documents. This Protective Order shall in no way restrict
   15   the Parties in their use of their own documents and information, and nothing in this
   16   Order shall preclude any Party from voluntarily disclosing its own documents or
   17   information.
   18           17.    Motion to Compel Production of Confidential, Export Controlled, or
   19   Attorneys’ Eyes Only Information. If any third-party moves to compel a Party to this
   20   Action to produce any Confidential, Export Controlled, or Attorneys’ Eyes Only
   21   Information, such Party shall immediately notify the Parties who originally produced
   22   and/or designated such Confidential, Export Controlled, or Attorneys’ Eyes Only
   23   Information that a motion has been made in order to allow the Parties who originally
   24   produced and/or designated such Confidential, Export Controlled, or Attorneys’ Eyes
   25   Only Information the opportunity to oppose the motion. In addition, if a Party is
   26   ordered to produce Confidential, Export Controlled, or Attorneys’ Eyes Only
   27   Information covered by this Protective Order, notice and, if available, a copy of the
   28


                                                   19
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 20 of 29 Page ID #:352



    1   order compelling disclosure shall immediately be given the Parties who originally
    2   produced and/or designated such Confidential, Export Controlled, or Attorneys’ Eyes
    3   Only Information. Nothing in this Agreed Confidentiality and Protective Order shall
    4   be construed as requiring the Party who is ordered to produce such Confidential,
    5   Export Controlled, or Attorneys’ Eyes Only Information to challenge or appeal any
    6   order requiring the production of such Confidential, Export Controlled, or Attorneys’
    7   Eyes Only Information or to subject himself/herself to any penalty for noncompliance
    8   with any legal process or seek any relief from the Court.
    9           18.    No Effect on Other Rights. This Order shall in no way abrogate or
   10   diminish any pre-existing contractual, statutory, or other legal obligations or rights
   11   of any Party with respect to Confidential, Export Controlled, or Attorneys’ Eyes Only
   12   Information.
   13           19.    Modification. In the event any Party hereto seeks a Court order to
   14   modify the terms of this Order, said Party shall make such request by written
   15   stipulation or noticed motion to all Parties that must be served and filed in accordance
   16   with local court rules.
   17           20.    Handling upon Conclusion of Litigation. All Parties, counsel, and
   18   persons to whom disclosure was made are ordered to return all Confidential, Export
   19   Controlled, or Attorneys’ Eyes Only Information to the designating Party within 90
   20   days of the conclusion of litigation. In addition, counsel shall certify in writing that
   21   all such Confidential, Export Controlled, or Attorneys’ Eyes Only Information has
   22   been returned. Counsel for each Party also shall contact each person to whom that
   23   Party has provided a copy of any Confidential, Export Controlled, or Attorneys’ Eyes
   24   Only Information and request the documents be returned. In lieu of returning
   25   Confidential, Export Controlled, or Attorneys’ Eyes Only Information, the person or
   26   Party in possession of such Confidential, Export Controlled, or Attorneys’ Eyes Only
   27   Information may elect to destroy it. If the person or Party in possession of
   28


                                                   20
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 21 of 29 Page ID #:353



    1   Confidential, Export Controlled, or Attorneys’ Eyes Only Information elects to
    2   destroy it rather than return it, that person or Party must notify the designating Party
    3   in writing of the destruction of the Confidential, Export Controlled, or Attorneys’
    4   Eyes Only Information within 90 days of the conclusion of litigation. This provision
    5   shall not prevent counsel of record from retaining archival copies of all pleadings,
    6   motion papers, deposition and hearing transcripts, legal memoranda, correspondence,
    7   hearing exhibits, expert reports, attorney work product, and consultant and expert
    8   work product, even if such materials contain designated material. Any such archival
    9   copies remain subject to this Order.
   10
   11
   12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   13
   14   DATED March 18, 2021.                   Panish Shea & Boyle LLP

   15                                           /s/ Kevin R. Boyle
   16                                           Kevin R. Boyle
                                                Jesse M. Creed
   17                                           Matthew J. Stumpf
   18                                           Attorneys for Plaintiffs

   19
   20   DATED March 18, 2021.                   Wilson Elser Moskowitz Edelman &
   21                                           Dicker LLP
   22                                           /s/ David A. Frank II
   23                                           William J. Katt
                                                Patrick J. Kearns
   24                                           John P. Loringer
   25                                           Gregory K. Lee
                                                David A. Frank II
   26                                           Attorneys for Defendant Lockheed Martin
   27                                           Company
   28


                                                   21
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 22 of 29 Page ID #:354



    1
    2
        DATED March 18, 2021.               Perkins Coie LLP
    3
                                            /s/ Jeffery S. Clackley
    4
                                            Ronald A. McIntire
    5                                       Max L. Rothman
                                            Michael Scoville
    6
                                            Jeffery S. Clackley
    7                                       Attorneys for Defendant The Boeing
    8
                                            Company

    9   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   10
   11                       19th day of ______________,
                DATED this _____           March        2021.
   12
   13
   14
                                           The Honorable Shashi H. Kewalramani
   15                                      United States Magistrate Judge
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              22
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 23 of 29 Page ID #:355



    1                          UNITED STATES DISTRICT COURT
    2
    3
                             CENTRAL DISTRICT OF CALIFORNIA

    4
         COLLEEN BURKE, an individual and                   Case No. 5:20-cv-01647-RGK-
         personal representative of the Estate of Kevin     SHK
    5
         Burke, and GARY BURKE, an individual
                                                                       EXHIBIT A
    6
                         Plaintiffs,

    7
                 v.                                         DECLARATION OF
                                                            _________________________
    8
         LOCKHEED MARTIN COMPANY, a                         REGARDING PROTECTIVE
         corporation; and DOES 1 through 50,                ORDER
    9
         inclusive,

   10
                         Defendants.

   11
        ///
   12
        ///
   13
   14    DECLARATION OF _____________ REGARDING PROTECTIVE ORDER
   15
                I, _____________________, declare that:
   16
                1.     My home address is
   17
        ___________________________________________
   18
        ____________________________________________________________.
   19
                2.     My present employer is ___________________________________
   20
        and the address of my present employer is
   21
        ____________________________________________
   22
        ______________________________________________________.
   23
                3.     I have received a copy of the Protective Order entered in this litigation.
   24
                4.     I have carefully read and understand the provisions of the Protective
   25
        Order. I agree to comply with all of the provisions of the Protective Order and not to
   26
        reveal or otherwise communicate to anyone any of the documents, materials or
   27
        information that is designated “Confidential Information”, “Export Controlled
   28


                                                    23
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 24 of 29 Page ID #:356



    1   Information”, or “Attorneys’ Eyes Only Information” and that is disclosed to me,
    2   except in accordance with the terms of said Protective Order. I further agree not to
    3   make use of any documents, information or materials designated as Confidential
    4   Information, Export Controlled Information, or Attorneys’ Eyes Only pursuant to the
    5   Protective Order other than for the purpose of this litigation.
    6           5.     I will hold in confidence and not disclose to anyone, other than the
    7   persons entitled to receive such information under paragraphs 7.1, 8.1, or 9.1 of the
    8   Protective Order as applicable, all documents, information or other materials
    9   designated as Confidential Information, Export Controlled Information, or
   10   Attorneys’ Eyes Only Information (including summaries, notes, abstracts, indices or
   11   copies of such Confidential Information, Export Controlled Information, or
   12   Attorneys’ Eyes Only Information) that is disclosed to me.
   13           6.     I also agree to destroy or return to counsel of record not later than thirty
   14   (30) days after the termination of this litigation all Confidential, Export Controlled,
   15   and/or Attorneys’ Eyes Only Information and summaries, notes, abstracts, indices or
   16   copies of such Confidential, Export Controlled, and/or Attorneys’ Eyes Only
   17   Information, which come into my possession, and documents or things which I have
   18   prepared relating thereto.
   19           7.     I hereby expressly submit to the jurisdiction of the U.S. District Court
   20   for the Central District of California for the purpose of enforcing the Protective
   21   Order, including any contempt of court proceeding.
   22
   23
   24
   25
   26
   27
   28


                                                     24
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 25 of 29 Page ID #:357



    1           I declare under penalty of perjury that the foregoing is true and correct.
    2           DATED: _______________, _________, ____________________, 20___.
    3
    4
    5           ________________________________
    6           Signature
    7
    8
    9           ________________________________
   10           Printed Name
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                    25
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 26 of 29 Page ID #:358



    1                          UNITED STATES DISTRICT COURT
    2                        CENTRAL DISTRICT OF CALIFORNIA
    3    COLLEEN BURKE, an individual and                 Case No. 5:20-cv-01647-RGK-
         personal representative of the Estate of Kevin   SHK
    4    Burke, and GARY BURKE, an individual
                                                                     EXHIBIT B
    5                    Plaintiffs,
    6            v.                                       NON-DISCLOSURE
    7
                                                          AGREEMENT OF
         LOCKHEED MARTIN COMPANY, a
         corporation; and DOES 1 through 50,              __________________________
    8    inclusive,
    9                    Defendants.
   10
   11   ///
   12   ///
   13
   14
                       NON-DISCLOSURE AGREEMENT OF ________________
   15
   16
                1.     ________________________ acknowledges and understands that
   17
        Export Controlled Information, as that term is defined by the Protective Order and
   18
        the Export Administration Regulations (“EAR”), 15 C.F.R. §§ 730, et seq. and/or the
   19
        International Traffic in Arm Regulations (“ITAR”), 22 C.F.R. §§ 120, et seq.,
   20
        provided to it in the matter of “Burke, et al. v. Lockheed Martin Company, et al.”
   21
        Case No. 5:20-cv-01647-RGK-SHK, pending in the U.S. District Court for the
   22
        Central District of California, is subject to export control under the EAR, 15 C.F.R.
   23
        §§ 730 et seq. and/or ITAR, 22 C.F.R. §§ 120, et seq.
   24
                2.     _________________________ hereby certifies that no attorney of,
   25
        employee of, or expert retained by it in this matter will knowingly disclose, export,
   26
        or transfer, in any manner, such Export Controlled Information to any non-U.S.
   27
        Person, and will not transport or cause to be transported any such Export Controlled
   28


                                                 26
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 27 of 29 Page ID #:359



    1   Information outside the territory of the United States, without prior written approval
    2   of the Bureau of Industry and Security, United States Department of State, or other
    3   appropriate U.S. government department or agency.
    4           3.     Any     Export      Controlled      Information       disclosed     to
    5   _______________________ in this matter will be used only for the purposes of
    6   litigation in the above-referenced case.
    7           4.     The attorneys and employees of _______________________ who have
    8   access to such Export Controlled Information will be limited to U.S. Persons.
    9           5.     _________________________ understands that U.S. laws and
   10   regulations contain provisions for civil fines and administrative penalties for
   11   violation of any provision of the EAR or ITAR and for criminal fines and/or
   12   imprisonment for the willful violation of the EAR or ITAR.
   13
   14           ON BEHALF OF ____________________________
   15           By:    ___________________________
   16           Title: ___________________________
   17           Date: ___________________________
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                   27
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 28 of 29 Page ID #:360



    1
        Burke v. Lockheed Martin Company, et al.
    2   Central District of California Case No. 5:20-cv-01647-RGK-SHK
    3                                  PROOF OF SERVICE
    4                I, the undersigned, am employed in the county of Milwaukee, State of
        Wisconsin. I am over the age of 18 and not a party to the within action; my business
    5   address is 740 North Plankinton Avenue, Suite 600, Milwaukee, Wisconsin, 53203.
    6                On March 18, 2021, I caused to be served the following document(s)
        described as follows:
    7
                Stipulated Protective Order
    8
        on the parties in this action by placing a true copy in a sealed envelope addressed as
    9   follows:
   10         SEE ATTACHED SERVICE LIST
   11
               PERSONAL SERVICE - I served the documents by placing them in an
   12           envelope or package addressed to the persons at the addresses listed below,
                and providing them to a professional messenger service for service. (A
   13           confirmation by the messenger will be provided to our office after the
                documents have been delivered.)
   14          BY MAIL - As follows: I am “readily familiar” with the firm’s practice of
   15
                collection and processing correspondence for mailing. Under that practice it
                would be deposited with the U.S. Postal Service on that same day with
   16
                postage thereon fully prepaid at San Diego, California in the ordinary course
                of business. The envelope was sealed and placed for collection and mailing
   17
                on this date following our ordinary practices. I am aware that on motion of
                the party served, service is presumed invalid if postal cancellation date or
   18
                postage meter date is more than one day after date of deposit for mailing in
                affidavit.
   19          BY FAX - As follows: I personally sent to the addressee’s telecopier
                number a true copy of the above-described documents. Thereafter I sent a
   20           true copy in a sealed envelope addressed and mailed as indicated below.
   21
               BY ELECTRONIC TRANSMISSION VIA ECF – I electronically filed
                the foregoing document(s) with the Clerk of the Court through the CM/ECF
   22
                system for the United States District Court, Central District of California,
                which sent Notification of Electronic Filing to the persons listed. Upon
   23
                completion of transmission of said documents, a certified receipt is issued to
                the filing party acknowledging receipt by the CM/ECF system.
   24                Executed on March 18, 2021, at Milwaukee, Wisconsin. I declare under
   25
        penalty of perjury under the laws of the State of Wisconsin that the above is true and
        correct.
   26                                                 /s/ Kelly A. Wicinski
                                                      Kelly A. Wicinski
   27
   28


                                                   28
        250917219v.1
Case 5:20-cv-01647-RGK-SHK Document 51 Filed 03/19/21 Page 29 of 29 Page ID #:361



    1   Burke v. Lockheed Martin Company, et al.
        Central District of California Case No. 5:20-cv-01647-RGK-SHK
    2
    3                               PROOF OF SERVICE
    4
                                      SERVICE LIST

    5
           Kevin Boyle, Esq.                          Attorneys for Plaintiffs
           Jesse Max Creed, Esq.
    6
           Matthew J. Stumpf, Esq.
           PANISH SHEA & BOYLE
    7
           11111 Santa Monica Boulevard
           Suite 700
    8
           Los Angeles, CA 90025
           Telephone: (760) 330-3320
    9
           Fax: (760) 295-8619
           boyle@pbslaw.com;
   10
           creed@pbslaw.com;
           stumpf@pbslaw.com
   11
           Ronald McIntire, Esq.                      Attorneys Defendant, The Boeing
   12      Max L. Rothman, Esq.                       Company
           PERKINS COIE LLP
   13      1888 Century Park East, Suite 1700
           Los Angeles, CA 90067
   14      Telephone: (310) 788-9900
           Fax: (310) 788-3399
   15      RMcIntire@perkincoie.com
           MRothman@perkincoie.com
   16
   17      Michael S. Scoville, Esq.                  Attorneys Defendant, The Boeing
           Jeffery S. Clackley, Esq.                  Company
   18      PERKINS COIE, LLP th
           1201 Third Avenue, 49 Floor
   19      Seattle, WA 98101
           Telephone: (206) 359-3124
   20      Fax: (206) 359-9000
           MScolville@perkinscoie.com
   21      JClackey@perkinscoie.com
   22      Kevin R. Sutherland, Esq.                  Attorneys for Defendant, EFW, Inc.
           Christian Johnson, Esq.
   23      Autumn Lewis. Esq.                         (SERVED VIA E-MAIL ONLY)
           CLYDE & CO
   24      Four Embarcadero Center, Suite 1350
           San Francisco, CA 94111
   25      T: (415) 365-9800
           F: (415) 365-9801
   26      Kevin.Sutherland@clydeco.us
           Christian.Johnson@clydeco.us
   27      Autumn.Lewis@clydeco.us
   28


                                                 29
        250917219v.1
